 


113 HR 1291 IH: To reauthorize the Neotropical Migratory Bird Conservation Act.
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1291 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2013 
Mr. Kind (for himself and Mr. Gerlach) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To reauthorize the Neotropical Migratory Bird Conservation Act. 
 
 
1.Reauthorization of Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6109) is amended—
(1)by striking subsections (a) and (b) and inserting the following:

(a)Authorization of appropriationsThere is authorized to be appropriated to the Fund to carry out this Act such sums as are necessary for each of fiscal years 2014 through 2019, to remain available until expended, of which not less than 75 percent of the amounts made available for each fiscal year shall be expended for projects carried out outside the United States.; and
(2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. 
 
